DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            MARIO BABROW,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-1456

                               [October 6, 2022]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 502007CF014204AXXXMB.

   Mario Babrow, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Chapa v. State, 159 So. 3d 361, 362 (Fla. 4th DCA 2015)
(facts found by the judge under the Prison Releasee Reoffender Act are not
elements of the offense and are within the “prior conviction” exception to
Apprendi v. New Jersey, 530 U.S. 466 (2000)).

WARNER, FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.